DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 11, 12 are rejected under 35 U.S.C. 103 as obvious over Wu (CN-107024955-A, Published August 8, 2017 – Translation attached).
As to claim 1, Wu discloses a driver circuit, configured to drive a display panel to perform a display operation and a touch sensing operation, the driver circuit comprising: 
a touch and display driver integration (TDDI) circuit, configured to drive the display panel to perform the display operation and the touch sensing operation  during a display period and a touch sensing period, respectively (Wu at page 2 of text “Background Technology” discloses “touch control display panel generally comprises a touch control and display driving integrated module (Touch and Display Driver Integration, TDDI).” The disclosure of TDDI circuit strongly implicates a display period and a touch sensing period.  However, in the event that is found that the display period and the touch sensing period are not necessarily present in the disclosure of Wu, then Examiner takes an official notice that the display period and the touch sensing period are well-known in the art, and hence, in view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide at a display period and the touch sensing period for the well-known purpose of providing a touchscreen device for receiving user input), 
wherein the TDDI circuit outputs a reference signal (Wu at Fig. 3, “sel” output from control module 1310 is analogous to a reference signal); and 
an external circuit, disposed outside of the TDDI circuit (Wu at Fig. 3, voltage conversion module 1320.  Wu is silent as to whether voltage conversion module is internal or external.  However, MPEP 2144.04(V) establishes that making separable (or integral) is obvious), and 
configured to output a first output voltage and a second output voltage on the basis of the reference signal from the TDDI circuit (Wu at Figs. 3-6, Vout can be one of Vp1, Vp2 ,Vn1, or Vn2 based on the two-bit value of the selection signal “sel.” Examiner regards Vp2 is a first output voltage and Vp1 as a second output voltage.  Vp2 or Vp1 is output to Vout based on selection signal sel[0]);  
wherein the first output voltage is larger than the second output voltage (Wu at Fig. 4, Vp2 = 1.8v which is larger than Vp1 = 0V).
As to claim 2, Wu discloses the driver circuit of claim 1, further comprising: a power supply circuit, coupled to the external circuit, and configured to output a first input voltage and a second input voltage (Wu at Fig. 2, power supply circuit 1200 outputs power supply voltages Vp1, Vp2, Vn1, Vn2 to voltage generating circuit 1300), 
wherein the external circuit receives the first input voltage and the second input voltage from the power supply circuit, and the first input voltage is larger than the second input voltage (Wu at Fig. 2, voltage generating circuit 1300 receives Vp2=1.8v and Vp1=0v).
As to claim 3, Wu discloses the driver circuit of claim 2, wherein the external circuit generates the first output voltage on the basis of the reference signal according to the first input voltage, and the external circuit generates the second output voltage on the basis of the reference signal according to the second input voltage (Wu at Figs. 2-6a, Vp2 or Vp1 is output according to sel[0]).
As to claim 4, Wu discloses the driver circuit of claim 2, wherein the external circuit comprises a switch device controlled by a first control signal, and the switch device is turned on by the first control signal during the display period, and the switch device is turned off by the first control signal during the touch sensing period (Wu at Fig. 5-6, switch K1).
As to claim 11, Wu discloses the driver circuit of claim 2, wherein the TDDI circuit and the power supply circuit are implemented as different semiconductor chips (Wu at Fig. 2; MPEP 2144.04(V) establishes that making integral/separable is obvious).
As to claim 12, Wu discloses the driver circuit of claim 1, wherein the reference signal is a ground voltage during the display period (Wu at Figs. 3, 5, 6a, 7a, switch K1. Sel[0] is ostensibly a digital signal.  It is well-known in the art that digital (binary) signals operate between two voltage states, such as 0v and +5V to represent bit values of 0 and 1 respectively.  Therefore, it would be obvious to a person of ordinary skill to set the sel[0] value to 0v in order to set the switch K1 state such that it corresponds to the display period).
Claims 13, 14 are rejected under 35 U.S.C. 103 as obvious over Wu (CN-107024955-A, Published August 8, 2017 – Translation attached) in view of Liu (TW-201629716-A, Published August 16, 2016 – Translation attached).
As to claim 13, Wu discloses the driver circuit of claim 1.
Wu does not disclose that the reference signal is a synchronization-driving voltage during the touch sensing period.
However, Liu does disclose that the reference signal is a synchronization-driving voltage during the touch sensing period (Liu at page 8 discloses “ a common voltage generating circuit for generating a first common voltage and a second common voltage, wherein the first common voltage is a DC voltage having a first voltage value, and the second common voltage is alternately converted between the second voltage value and the third voltage value And an selection circuit for selecting the first common voltage output to the common electrode during the first time period, causing the common electrode to cooperate with the pixel electrode to display an image; and for selecting the second time during the second time period The common voltage is output to the common electrode, so that the common electrode and the touch sensing electrode cooperate to sense a touch operation applied to the in-cell touch display device, wherein the first time period and the second time period are in time No overlap….  The in-cell touch display device of claim 1, wherein the in-cell touch display device comprises a timing controller, and the timing controller outputs a selection signal according to a horizontal synchronization signal, wherein the horizontal synchronization signal comprises a plurality of The continuous horizontal driving period includes a first time period and a second time period, and the selection circuit selects the first common voltage and the second common voltage according to the selection signal.”).
Wu discloses a base touchscreen device upon which the claimed invention is an improvement.  Liu discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Wu the teachings of Liu for the predictable result of providing a touchscreen device with high touch precision by reducing susceptibility to noise (Liu at page 2 discloses “The electrode is easy to cause the voltage on the common electrode as the touch driving electrode to be unstable, and the touch sensing signal is more susceptible to noise interference, so that the touch precision is lowered.  DISCLOSURE  In view of this, it is necessary to provide an in-cell touch display device with high touch precision.”).
As to claim 14, the combination of Wu and Liu discloses the driver circuit of claim 13, wherein the first output voltage and the second output voltage have the same amplitude, phase and frequency as that of the reference signal (Liu at page 8 discloses “a common voltage generating circuit for generating a first common voltage and a second common voltage, wherein the first common voltage is a DC voltage having a first voltage value, and the second common voltage is alternately converted between the second voltage value and the third voltage value And an selection circuit for selecting the first common voltage output to the common electrode during the first time period, causing the common electrode to cooperate with the pixel electrode to display an image; and for selecting the second time during the second time period The common voltage is output to the common electrode, so that the common electrode and the touch sensing electrode cooperate to sense a touch operation applied to the in-cell touch display device, wherein the first time period and the second time period are in time No overlap”.).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the switch device has a first voltage endurance, the TDDI circuit has a second voltage endurance, and the first voltage endurance is larger than the second voltage endurance.

As to claim 6, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the external circuit further comprises: a diode device, comprises a first end and a second end, wherein the first end of the diode device is coupled to the power supply circuit and serves as an input end to receive the first input voltage, and the second end of the diode device serves as an output end to output the first output voltage; a first capacitor, comprises a first end and a second end, wherein the first end of the first capacitor is coupled to the second end of the diode device, and the second end of the first capacitor is coupled to the TDDI circuit to receive the reference voltage; and a second capacitor, comprises a first end and a second end, wherein the first end of the second capacitor is coupled to the second end of the first capacitor, and the second end of the second capacitor is coupled to the switch device, wherein the switch device comprises a first end, a second end and a control end, the first end of the switch device is coupled to the second end of the second capacitor and serves as an output end to output the second output voltage, and the second end of the switch device serves as an input end to receive the second input voltage, and the control end of the switch device is coupled to the first control signal.

As to claim 7, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the switch device comprises a first end, a second end and a control end, the first end of the switch device is coupled to the power supply circuit and serves as an input end to receive the first input voltage, and the second end of the switch device serves as an output end to output the first output voltage, wherein the external circuit further comprises: a first capacitor, comprises a first end and a second end, wherein the first end of the first capacitor is coupled to the second end of the switch device, and the second end of the first capacitor is coupled to the TDDI circuit to receive the reference voltage; a second capacitor, comprises a first end and a second end, wherein the first end of the second capacitor is coupled to the second end of the first capacitor; and a diode device, comprises a first end and a second end, wherein the first end of the diode device is coupled to the second end of the second capacitor and serves as an output end to output the second output voltage, and the second end of the diode device serves as an output end to receive the second input voltage.

As to claim 8, none of the prior art found by the Examiner discloses the claimed aspects of:  a first level shifter, coupled to the TDDI circuit, wherein the TDDI circuit outputs a second control signal to the first level shifter, and the first level shifter is configured to receive the second control signal and further receive the first input voltage or the second input voltage, wherein the first level shifter generates the first control signal on the basis of the first input voltage or the second input voltage according to the second control signal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/25/2022